Pattangall, C. J.
On motions. Actions growing out of collision between automobiles, one of which was driven by Fergus Reid in which Mary N. Reid was a passenger, and the other by Jane Walton. The claim of James A. Walton was based on disbursements by him on account of injuries sustained by his wife. Verdicts were for defendant in the case against Mrs. Walton, for plaintiff in cases against Fergus Reid.
The collision occurred on the three-lane concrete state highway between Portland and Portsmouth, at the point of intersection with a road leading southerly toward York. Jane Walton was driving toward the east in the southerly lane. Reid, coming from the opposite direction, left the northerly lane on which he had been driving and made a left-hand turn, crossing the highway directly in the path of the oncoming car, for the purpose of taking the road to York. The cars were in plain view of the respective drivers thereof for at least 250 feet. As they approached each other, they were moving at a rate of speed which would have caused their meeting within two or three seconds after each had opportunity to observe the other’s approach.
Tinder these circumstances, the jury found Reid negligent in crossing' directly in front of Mrs. Walton’s car. No other finding could be justified. The question of due care on Mrs. Walton’s part is arguable, but we can not say the jury necessarily erred in finding her free from negligence.
The case falls within the doctrine stated in Fernald v. French, 121 Me., 4, 115 A., 420, and can be readily distinguished from Ritchie v. Perry, 129 Me., 440, 152 A., 621, and Esponette v. Wiseman, 130 Me., 297, 155 A., 650.

Motions overruled.